—In an action to *766recover damages for failure to comply with an income execution and information subpoena, the defendant Active Fire Sprinkler Corp. appeals from an order of the Supreme Court, Suffolk County (Jones, J.), entered May 22, 1991, which denied its motion for partial summary judgment dismissing so much of the complaint as sought punitive damages.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion for partial summary judgment is granted, and the demand for punitive damages is stricken.
The plaintiffs, judgment creditors, alleged that the willful noncompliance with an information subpoena and an income execution by the defendant, the alleged employer of the judgment debtor, entitled them to $6,219.38 in damages, the entire amount of the judgment, plus $200,000 in punitive damages. The Supreme Court denied the defendant’s motion for partial summary judgment dismissing so much of the complaint as sought punitive damages. We disagree.
Assuming the truth of the plaintiffs’ allegations, the defendant’s conduct would not warrant an award of punitive damages (see, James v Powell, 19 NY2d 249; Walker v Sheldon, 10 NY2d 401). Rosenblatt, J. P., Copertino, Pizzuto and Joy, JJ., concur.